Title: From George Washington to Samuel Huntington, 13 May 1780
From: Washington, George
To: Huntington, Samuel



Sir,
Head Qrs Morristown 13th May 1780

The Marquis de la Fayette will have the honor to deliver you this.
I am perswaded Congress will participate in the joy I feel at the return

of a Gentleman who has distinguished himself in the service of this Country so signally—who has given so many & so decisive proofs of his attachments to its interests—and who ought to be dear to it by every motive—The warm friendship I have for him conspires with considerations of public utility to afford me a double satisfaction in his return.
During the time he has been in France he has uniformly manifested the same zeal in our affairs which animated his conduct while he was among us; and has been upon all occasions an essential friend to America.
He merits and I doubt not Congress will give him every mark of consideration and regard in their power. I have the honor to be with perfect respect Yr Excellys Most Obt & Hble Servt

Go: Washington

